Citation Nr: 0116256	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-15 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for tremor of the 
right hand, probably essential, previously rated as tremor of 
both hands, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for tremor of the 
left hand, probably essential, previously rated as tremor of 
both hands, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from November 1949 to May 
1953 with five years, two months and thirteen days of other 
service.  He also had active duty from June 1967 to November 
1971 with twenty-two years, five months and eight days of 
other service.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which tremor of both hands, evaluated as 10 
percent disabling was increased to tremor of the right hand, 
probably essential, evaluated as 10 percent disabling and 
tremor of the left hand, probably essential, evaluated as 10 
percent disabling.  


FINDINGS OF FACT

1.  The veteran's tremor of the right hand, probably 
essential, is manifested by some mild rigidity, but not 
cogwheel; and normal reflexes and strength.  

2.  The veteran's tremor of the left hand, probably 
essential, is manifested by some mild rigidity, but not 
cogwheel; and normal reflexes and strength.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
tremor of the right hand, probably essential, are not met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A); 
38 C.F.R. §§ 3.321, Part 4, 4.124a, Diagnostic Codes 8099, 
8515 (2000).

2.  The criteria for a rating in excess of 10 percent for 
tremor of the left hand, probably essential, are not met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A); 
38 C.F.R. §§ 3.321, Part 4, 4.124a, Diagnostic Codes 8099, 
8515 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The rating decision 
as well as the statement of the case (SOC) informed the 
veteran of the evidence needed to substantiate the claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision and SOC 
informed the veteran of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the bases of the denial of the claim.  The RO requested 
all relevant treatment records identified by the veteran.  
The RO also requested and obtained the service medical 
records.  

The veteran was provided VA examinations in 2000.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2000); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

The veteran's service-connected tremor of the right and left 
hand, probably essential, is currently evaluated under 38 
C.F.R. § 4.124a, Diagnostic Codes 8099 and 8515 for 
incomplete or complete paralysis of the median nerve.  
However, he does not have "complete paralysis" of the median 
nerve.  Thus, it is only necessary to consider the extent of 
his "incomplete paralysis" of the median nerves since a note 
in section 4.124a defines the term "incomplete paralysis" as 
a degree of lost or impaired function which is substantially 
less than that described in the criteria for "complete 
paralysis" of a given nerve regardless of whether the less 
than total paralysis of the nerve in question is due to the 
varied level of the nerve lesion or to partial regeneration 
of the nerve.  Also, if the nerve involvement is wholly 
sensory, the rating should be for the mild or, at most, the 
moderate degree of incomplete paralysis.

Incomplete paralysis of the ulnar nerve will be rated as 50 
percent in the major hand and 40 percent in the minor hand 
when severe; as 30 percent in the major hand and 20 percent 
in the minor hand when moderate; and as 10 percent in either 
hand when mild.  38 C.F.R. Part 4, § 4.124a, Diagnostic Code 
8515 (2000).

The September 1999 VA outpatient treatment record revealed 
that among people the veteran' s tremor become significantly 
worse.  The diagnosis was essential tremor, increasing within 
the past two years and prevented the veteran from writing and 
using fine tools.  His anxiety disorder was aggravated by his 
tremor and decreased his GAF score.  In February 2000 the 
veteran was seen for worsening essential tremor.  

The VA examined the veteran in March 2000.  The motor 
examination showed a resting tremor, worse on the left than 
on the right with some mild rigidity, although the examiner 
would not described it as cogwheel.  Formal strength testing 
was normal throughout.  The tremor worsened with posture, 
again the left more involved than the right.  Deep tendon 
reflexes were normal.  The diagnosis was essential tremor.  

The VA examined the veteran in June 2000.  The motor 
examination provided that there was no drift and the veteran 
was of normal bulk and tone for his age.  He had a 
characteristic, fast, coarse, tremor of all four limbs which 
was constant, not readily fluctuating in severity with his 
mood, with no cogwheeling of all four limbs even with 
contralateral limb tasks.  Reflexes were normal.  

As the current clinical findings do not establish the 
clinical presence of neuritis or neuralgia or complete median 
or ulnar nerve paralysis, or more than mild incomplete 
paralysis of the right and left hands due to service-
connected tremor of the right and left hand, probably 
essential, ratings in excess of 10 percent each for tremor of 
the right and left hand, probably essential, is not 
warranted.


ORDER

A rating in excess of 10 percent for tremor of the right 
hand, probably essential, is denied.

A rating in excess of 10 percent for tremor of the left hand, 
probably essential, is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

